DETAILED ACTION
	Claims 1-4 and 7-13 are pending. Claim 11 is withdrawn.
	Claim 10, which was previously indicated as objected to for being otherwise allowable except for being dependent on a rejected claim, is now rejected.  The previous indication of claim 10 as being otherwise allowable was made in error.  Claim 9 should have been indicated as objected to for being otherwise allowable except for being dependent on a rejected claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (WO 2016-158997) in view of Nakabayashi et al. (US 2013/0199828).
	Regarding claim 10 Maeda teaches a secondary battery having an exterior covering that is chemically resistant comprising a metal foil with a fluoropolymer layer on the metal (pp. 1-3).  Maeda does not specifically teach that the fluoropolymer is crosslinked.  However, Nakabayashi et al. (US 2013/0199828) teaches a fluororesin coating comprising a tetrafluoroethylene-hexafluoropropylene copolymer wherein the coating is chemically bonded to a metal layer, the fluororesin is crosslinked, and a surface roughness is less than 2 microns (claim 1).  Maeda teaches that there are problems with warping and adhesion with flouroresin layers applied to metals (pp. 1-3).  Nakabayashi teaches that one solution to this problem is using the crosslinked fluororesin described because it prevents peeling and non-adhesive characteristics typical of such a coating (par. 11-13).  Therefore, it would have been obvious to use the coating of Nakabayashi that is crosslinked and chemically bonded to the metal substrate in the battery covering of Maeda because Nakabayashi teaches that such a coating prevents peeling and non-adhesive characteristics.

Allowable Subject Matter
	Claims 1-4, 6-9, 12 and 13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729